In view of the urgent motion of appellant, we have again gone over the matters raised. The original indictment is before us. It is mainly, typewritten. The alignment of the machine was such as that the first letter of each typewritten line falls directly under the first letter of the line above. There appears a marginal space of more than an inch at the left of each such line. Under the first letter of the second line appears the letter "G," the beginning of the name Guy Hooker which appears on the third line. In said line and to the left of the word "Guy" plainly appears the abbreviation "Mrs." The abbreviation "Mrs." appears to be written upon a place where something else had been written and erased, such erasure destroying the smooth surface of the paper. Careful scrutiny shows that the abbreviation "Mrs." seems to have been first type upon said paper slightly above the level of the other letters on the third line. This appears to have been erased, and by a slight moving of the paper upon which the indictment was written, the "Mrs." now appearing in the indictment was written. There does not appear to have been any erasure of the "Mrs." which now appears on the face of the indictment. We see nothing in the indictment on which to base any conclusion that same does not with certainty apprise appellant of the fact that he was charged with practicing and offering to practice medicine upon Mrs. Guy Hooker. *Page 463 
Article 755, Vernon's P.C., defines in two ways those acts which shall constitute practicing medicine under the meaning of that phrase as used in our medical practice act, same being Chapter 6, Vernon's P.C. Irrespective of whether embraced under one definition or the other, — a person who practices medicine in this State must register the certificate required by law in the office of the district clerk in the county in which he practices. The failure to so register such certificate was the gist of the offense charged in the instant case. We regard the complaint of appellant that the trial court gave to the jury in his charge both definitions above mentioned, as presenting no possible injury to appellant. There appears no controversy over the fact that he had not registered any certificate with said clerk, and that what he did was within the inhibition of the said medical practice act. Even if technically uncalled for, the giving of both said definitions was harmless. Article 743, Vernon's C.C.P.
The evidence also shows without controversy that appellant treated Mrs. Guy Hooker for misalignment of her spine, which he thought he could relieve; that she took two courses of treatment from him for which he was paid $70, and that she thought she was relieved. A special charge that before the jury could convict, they must believe that appellant treated or offered to treat diseases or disorders by some system or method for which directly or indirectly he charged money or other compensation, would have been but a repetition of a part of the main charge which used substantially the same language.
No error appearing the motion for rehearing is overruled.
Overruled.